

Exhibit 10.29


EXECUTION VERSION



EQUITY ADMINISTRATION AGREEMENT
THIS EQUITY ADMINISTRATION AGREEMENT (this “Agreement”), dated as of September
15, 2015, is by and between Cablevision Systems Corporation, a Delaware
corporation (“CVC”) and MSG Spinco, Inc. (to be renamed The Madison Square
Garden Company), a Delaware corporation (“Spinco” and, together with CVC, each,
a “Party” and collectively, the “Parties”).
RECITALS
WHEREAS, the Board of Directors of The Madison Square Garden Company (to be
renamed MSG Networks Inc.), a Delaware corporation (“MSG”) has determined that
it is in the best interests of MSG to separate the Spinco Business (as defined
below) and the MSG Business (as defined below) into two independent public
companies, on the terms and subject to the conditions set forth in a
distribution agreement, dated September 11, 2015 (the “Spinco Separation”);
WHEREAS, the separation of AMC Networks Inc., a Delaware corporation (“AMC”) and
the AMC Business (as defined below) from CVC and the CVC Business was completed
on June 30, 2011;
WHEREAS, the separation of MSG and the MSG Business (as defined below) from CVC
and the CVC Business was completed on February 9, 2010 (the “MSG Separation”);
WHEREAS, as a result of the Spinco Separation, CVC Employees who hold MSG equity
interests will receive certain Spinco equity interests;
WHEREAS, following the MSG Separation, certain Spinco Employees continue to hold
CVC equity interests;
WHEREAS, CVC and Spinco have agreed to enter into this agreement for the purpose
of setting forth certain responsibilities and arrangements of each Party with
respect to the equity interests of each Party held or to be held by employees of
the other Party.
NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:


ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


    




SC1:3907093.2

--------------------------------------------------------------------------------





“Action” means any claim, demand, complaint, charge, action, cause of action,
suit, countersuit, arbitration, litigation, inquiry, proceeding or investigation
by or before any Governmental Authority or any arbitration or mediation
tribunal.
“Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement, including all the exhibits hereto, and all amendments made hereto
from time to time.
“AMC” shall have the meaning ascribed thereto in the preamble to this Agreement.
“AMC Business” means all the businesses and operations conducted by the AMC
Group from time to time, other than the CVC Business, Spinco Business and MSG
Business.
“AMC Group” means, as of the Distribution Date, AMC and each of its former and
current Subsidiaries (or any predecessor organization thereof), and any
corporation or entity that may become part of such Group from time to time
thereafter. The AMC Group shall not include any member of the MSG Group or
Spinco Group.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“CVC” shall have the meaning ascribed thereto in the preamble to this Agreement.
“CVC Business” means all the businesses and operations conducted by the CVC
Group from time to time, other than the AMC Business, Spinco Business and MSG
Business.
“CVC Common Stock” means the Class A Common Stock, par value $0.01 per share, of
CVC and Class B Common Stock, par value $0.01 per share, of CVC.
“CVC Employee” means any individual who is employed by CVC or any member of the
CVC Group in a capacity considered by CVC to be common law employment, including
active employees and employees on vacation and approved leaves of absence
(including maternity, paternity, family, sick, short-term or long-term
disability leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves).
“CVC Group” means CVC and each of its former and current Subsidiaries (or any
predecessor organization thereof), and any corporation or entity that may become
a part of such Group from time to time thereafter. The CVC Group shall not
include any member of the AMC Group, Spinco Group or MSG Group.
“CVC Option” means an option to buy CVC Class A Common Stock granted pursuant to
a CVC Share Plan and outstanding as of the Distribution Date.
“CVC Participant” means any individual who is a CVC Employee, a Former CVC
Employee or a beneficiary or surviving spouse of either of the foregoing.


–2–


SC1:3907093.2

--------------------------------------------------------------------------------





“CVC Share Plan” means, collectively, any stock option or stock incentive
compensation plan or arrangement, including equity award agreements, maintained
before the Distribution Date for employees, officers or non-employee directors
of CVC or its Subsidiaries, as amended.
“Distribution” means the distribution of Spinco Common Stock to holders of
shares of MSG Common Stock which will occur in connection with the Spinco
Separation.
“Distribution Date” means the date of consummation of the Distribution.
“Equity Compensation” means, collectively, the Spinco Options, and CVC Options.
“Former CVC Employee” means any former employee of any member of the CVC Group.
“Former Spinco Employee” means any former employee of any member of the Spinco
Group.
“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official, the NYSE, NASDAQ or other regulatory, administrative or governmental
authority.
“Group” means the AMC Group, CVC Group, Spinco Group and/or the MSG Group, as
the context requires.
“IRS” means the U.S. Internal Revenue Service.
“Law” means all laws, statutes and ordinances and all regulations, rules and
other pronouncements of Governmental Authorities having the effect of law of the
U.S., any foreign country, or any domestic or foreign state, province,
commonwealth, city, country, municipality, territory, protectorate, possession
or similar instrumentality, or any Governmental Authority thereof.
“Liabilities” means all debts, liabilities, obligations, responsibilities,
Losses, damages (whether compensatory, punitive, or treble), fines, penalties
and sanctions, absolute or contingent, matured or unmatured, liquidated or
unliquidated, foreseen or unforeseen, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
without limitation those arising under or in connection with any Law, Action,
threatened Action, order or consent decree of any Governmental Authority or any
award of any arbitration tribunal, and those arising under any contract,
guarantee, commitment or undertaking, whether sought to be imposed by a
Governmental Authority, private party, or a Party, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
or otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursements and expense of counsel, expert and consulting fees, fees of
third-party administrators and costs related thereto or to the investigation or
defense thereof.


–3–


SC1:3907093.2

--------------------------------------------------------------------------------





“Loss” means any claim, demand, complaint, damages (whether compensatory,
punitive, consequential, treble or other), fines, penalties, loss, liability,
payment, cost or expense arising out of, relating to or in connection with any
action.
“MSG” shall have the meaning ascribed thereto in the preamble to this Agreement.
“MSG Business” means all businesses and operations conducted by the MSG Group
from time to time, whether prior to, at or after the Distribution Date, other
than the AMC Business, Spinco Business and CVC Business.
“MSG Common Stock” means the Class A Common Stock, par value $0.01 per share, of
MSG and Class B Common Stock, par value $0.01 per share, of MSG.
“MSG Group” means MSG and each of its former and current Subsidiaries (or any
predecessor organization thereof), and any corporation or entity that may become
part of such Group from time to time thereafter. The MSG Group shall not include
any member of the AMC Group or Spinco Group.
“MSG Separation” shall have the meaning ascribed thereto in the preamble to this
Agreement.
“NASDAQ” means The NASDAQ Stock Market LLC.
“NYSE” means the New York Stock Exchange, Inc.
“Party” and “Parties” shall have the meanings ascribed thereto in the preamble
to this Agreement.
“Spinco” shall have the meaning ascribed thereto in the preamble to this
Agreement.
“Spinco Business” means all businesses and operations conducted by the Spinco
Group from time to time, whether prior to, at or after the Distribution Date,
including the businesses and operations conducted by the Spinco Group as more
fully described in the Spinco Information Statement and excluding the MSG
Business, AMC Business and CVC Business.
“Spinco Common Stock” means the Class A Common Stock, par value $0.01 per share,
of Spinco and Class B Common Stock, par value $0.01 per share, of Spinco.
“Spinco Employee” means any individual who is employed by Spinco or any member
of the Spinco Group in a capacity considered by Spinco to be common law
employment, including active employees and employees on vacation and approved
leaves of absence (including maternity, paternity, family, sick, short-term or
long-term disability leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves).
“Spinco Group” means, as of the Distribution Date, Spinco and each of its former
and current Subsidiaries (or any predecessor organization thereof), and any
corporation or entity that


–4–


SC1:3907093.2

--------------------------------------------------------------------------------





may become part of such Group from time to time thereafter. The Spinco Group
shall not include any member of the AMC Group or MSG Group.
“Spinco Option” means an option to buy Spinco Class A Common Stock granted
pursuant to a Spinco Share Plan in connection with the Distribution.
“Spinco Participant” means any individual who, immediately following the
Distribution Date, is a Spinco Employee, a Former Spinco Employee or a
beneficiary or surviving spouse of either of the foregoing.
“Spinco Separation” shall have the meaning set forth in the Recitals.
“Spinco Share Plan” means, collectively, the Spinco Employee Stock Plan and any
other stock plan or stock incentive arrangement, including equity award
agreements, governing the terms and conditions of Equity Compensation of Spinco.
“Spinco Information Statement” means the definitive information statement
distributed to holders of MSG Common Stock in connection with the Distribution
and filed with the U.S. Securities and Exchange Commission.
“Subsidiary” means with respect to any Party, any corporation or other legal
entity of which such Party or any of its Subsidiaries controls or owns, directly
or indirectly, more than 50% of the stock or other equity interests entitled to
vote on the election of members to the board of directors or similar governing
body, or in the case of an entity with no governing body, more than 50% of the
equity interests.
“U.S.” means the United States of America.
Section 1.2    General Interpretive Principles. Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires. The words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph and Exhibit are references to the Articles, Sections, paragraphs and
Exhibits to this Agreement unless otherwise specified. The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified. Any reference to any federal,
state, local or non-U.S. statute or Law shall be deemed to also refer to all
rules and regulations promulgated thereunder, unless the context otherwise
requires.
ARTICLE II
ADMINISTRATION OF EQUITY COMPENSATION
Section 2.1    Taxes and Withholding.
(a)Exercise Price.


–5–


SC1:3907093.2

--------------------------------------------------------------------------------





(i)    Upon the exercise of a Spinco Option by a CVC Participant, the Parties
shall take steps to ensure that the applicable stock plan administrator delivers
cash in an amount equal to the exercise price, rounded up to the nearest whole
penny, to CVC, which shall promptly deliver such payment to Spinco.
(ii)    Upon the exercise of a CVC Option by a Spinco Participant, the Parties
shall take steps to ensure that the applicable stock plan administrator delivers
cash in an amount equal to the exercise price, rounded up to the nearest whole
penny, to Spinco, which shall promptly deliver such payment to CVC.
(b)Taxes.
(i)    Upon exercise of a CVC Option or Spinco Option by any holder, the
employer or former employer of such holder shall fund and be liable to the
applicable Governmental Authority for any employer taxes.
(ii)    Upon exercise of a CVC Option or Spinco Option by any holder, the
parties shall take steps to ensure that the applicable stock plan administrator
sells CVC Common Stock or Spinco Common Stock, as applicable, in an amount equal
to the required withholding amount and remits such amount to the employer or
former employer of such holder.
(c)Tax Deductions. With respect to the Equity Compensation held by individuals
who are Spinco Employees at the time the Equity Compensation becomes taxable and
individuals who are Former Spinco Employees at such time, Spinco shall claim any
federal, state and/or local tax deductions and CVC shall not claim such
deductions. With respect to the Equity Compensation held by individuals who are
CVC Employees at the time the Equity Compensation becomes taxable and
individuals who are Former CVC Employees at such time, CVC shall claim any
federal, state and/or local tax deductions and Spinco shall not claim such
deductions. If any Party determines in its reasonable judgment that there is a
substantial likelihood that a tax deduction that was assigned to Spinco or CVC
pursuant to this Section 2.1(c) will instead be available only to the other
Party (whether as a result of a determination by the IRS, a change in the Code
or the regulations or guidance thereunder, or otherwise), it will notify the
other Party and both Parties will negotiate in good faith to resolve the issue
in accordance with the following principle: the Party entitled to the deduction
shall pay to the other party an amount that places the other Party in a
financial position equivalent to the financial position the Party would have
been in had the Party received the deduction as intended under this Section 2.1.
Such amount shall be paid within 90 days of filing the last tax return necessary
to make the determination described in the preceding sentence.
Section 2.2    Cooperation. If, after the Distribution Date, Spinco or CVC
identify an administrative error in the individuals identified as holding Equity
Compensation, the amount of Equity Compensation so held, the vesting level of
such Equity Compensation, or any other similar error, the Parties shall mutually
cooperate in taking such actions as are necessary or appropriate to place, as
nearly as reasonably practicable, the individual and the Parties in the position
in which they would have been had the error not occurred. Each of the Parties
shall


–6–


SC1:3907093.2

--------------------------------------------------------------------------------





establish an appropriate administration system in order to handle in an orderly
manner exercises of Spinco Options and CVC Options. Each of the Parties will
work together to unify and consolidate all indicative data and payroll and
employment information on regular timetables and make certain that each
applicable entity’s data and records with respect to Equity Compensation are
correct and updated on a timely basis. The foregoing shall include employment
status and information required for tax withholding/remittance, compliance with
trading windows and compliance with the requirements of the Securities Exchange
Act of 1934 and other applicable Laws. Each of the Parties hereto will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to effectuate the purposes of
this Agreement, including adopting any required plans or plan amendments. Each
Party shall be entitled to rely in good faith on information provided by the
other Party, and the providing Party shall be responsible for any Liabilities
arising from missing, delayed, incomplete, inaccurate or outdated information or
data.
Section 2.3    SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the U.S.
Securities and Exchange Commission with respect to the long-term incentive
awards to the extent any such registration statement is required by applicable
Law.
Section 2.4    Savings Clause. The Parties hereby acknowledge that the
provisions of this Article II are intended to achieve certain tax, legal and
accounting objectives and, in the event such objectives are not achieved, the
Parties agree to negotiate in good faith regarding such other actions that may
be necessary or appropriate to achieve such objectives. Notwithstanding anything
in this Agreement to the contrary, the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein to ensure that (i) a federal income tax deduction for the payment of such
supplemental or deferred compensation or long-term incentive award, annual
incentive award or other compensation is not limited by reason of Section 162(m)
of the Code, and (ii) the treatment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation does not cause the imposition of a tax under Section 409A of the
Code.
Section 2.5    Sharing of Information. The Parties (acting directly or through
their respective Subsidiaries) shall promptly provide to the other Party and
their respective agents and vendors all information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its equity administration plans or arrangements and to determine the
scope of, as well as fulfill, its obligations under this Agreement; provided,
however, that in the event that any Party reasonably determines that any such
provision of information could be commercially detrimental to such Party or any
member of its Group, violate any Law or agreement to which such Party or any
member of its Group is a party, or waive any attorney-client privilege
applicable to such Party or any member of its Group, the Parties shall provide
any such information and the Parties shall take all reasonable measures to
comply with the obligations pursuant to this Section 2.5 in a manner that
mitigates any such harm or consequence to the extent practicable, and the
Parties agree to cooperate with each other and take such commercially reasonable
steps as may be practicable to preserve the attorney-


–7–


SC1:3907093.2

--------------------------------------------------------------------------------





client privilege with respect to the disclosure of any such information. Such
information shall, to the extent reasonably practicable, be provided in the
format and at the times and places requested, but in no event shall the Party
providing such information be obligated to incur any out-of-pocket expenses not
reimbursed by the Party making such request or make such information available
outside of its normal business hours and premises. Any information shared or
exchanged pursuant to this Agreement shall be subject to generally accepted
confidentiality requirements.
Section 2.7    No Third-Party Beneficiaries. No provision of this Agreement
shall be construed to create any right, or accelerate entitlement, to any
compensation or benefit whatsoever on the part of any CVC Employee or Spinco
Employee or other CVC Participant or Spinco Participant under any CVC Share Plan
or Spinco Share Plan or otherwise. This Agreement is solely for the benefit of
the Parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person or persons (including any CVC Participant or Spinco
Participant or either of the Parties’ respective Subsidiaries) any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. No provision in this Agreement shall modify or amend any other
agreement, plan, program, or document unless this Agreement explicitly states
that the provision “amends” that other agreement, plan, program, or document.
This shall not prevent the Parties entitled to enforce this Agreement from
enforcing any provision in this Agreement, but no other person shall be entitled
to enforce any provision in this Agreement on the grounds that it is an
amendment to another agreement, plan, program, or document unless the provision
is explicitly designated as such in this Agreement, and the person is otherwise
entitled to enforce the other agreement, plan, program, or document. If a person
not entitled to enforce this Agreement brings a lawsuit or other action to
enforce any provision in this Agreement as an amendment to another agreement,
plan, program, or document, and that provision is construed to be such an
amendment despite not being explicitly designated as one in this Agreement, that
provision in this Agreement shall be void ab initio, thereby precluding it from
having any amendatory effect. Furthermore, nothing in this Agreement is intended
to confer upon any CVC Employee, Former CVC Employee, Spinco Employee or Former
Spinco Employee, any right to continued employment, or any recall or similar
rights to an individual on layoff or any type of approved leave.
Section 2.8    Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.
ARTICLE III
MISCELLANEOUS
Section 3.1    Effect If Distribution Does Not Occur. Notwithstanding anything
in this Agreement to the contrary, if the Distribution does not take place or is
terminated prior to the


–8–


SC1:3907093.2

--------------------------------------------------------------------------------





Distribution Date, then all actions and events that are, under this Agreement,
to be taken or occur effective immediately prior to or as of the Distribution
Date, or otherwise in connection with the Distribution, shall not be taken or
occur except to the extent specifically agreed to in writing by the Parties, and
neither Party shall have any Liability to the other Party under this Agreement.
Section 3.2    Complete Agreement; Construction. This Agreement, including the
Exhibits, shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.
Section 3.3    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.
Section 3.4    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date.
Section 3.5    Notices. All notices and other communications hereunder shall be
in writing, shall reference this Agreement and shall be hand delivered or mailed
by registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other addresses for a Party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:
To CVC:
Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, New York 11714
Attention: General Counsel
To Spinco:
MSG Spinco, Inc. (or, after the applicable name change, The Madison Square
Garden Company)
Two Penn Plaza
New York, New York 10121
Attention: General Counsel
Section 3.6    Waivers. The failure of any Party to require strict performance
by any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.
Section 3.7    Amendments. Subject to the terms of Sections 3.8 and 3.10 hereof,
this Agreement may not be modified or amended except by an agreement in writing
signed by each of the Parties.


–9–


SC1:3907093.2

--------------------------------------------------------------------------------





Section 3.8    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party without the prior written consent
of the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided that either
Party may assign this Agreement to a purchaser of all or substantially all of
the properties and assets of such Party so long as such purchaser expressly
assumes, in a written instrument in form reasonably satisfactory to the
non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.
Section 3.9    Successors and Assigns. The provisions to this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
Section 3.10    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any entity that is contemplated
to be a Subsidiary of such Party after the Distribution Date.
Section 3.11    Title and Headings. Titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
Section 3.12    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
Section 3.13    Waiver of Jury Trial. The Parties hereby irrevocably waive any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement.
Section 3.14    Specific Performance. From and after the Distribution, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any Loss, that any defense in any action for
specific performance that a remedy at law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.
Section 3.15    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to


–10–


SC1:3907093.2

--------------------------------------------------------------------------------





replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


[signature page follows]




–11–


SC1:3907093.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 
 
 
CABLEVISION SYSTEMS CORPORATION
 
 

By: Colleen Schmidt                                       
 
   Name: Colleen Schmidt
 
   Title: SVP, HR Business Partner
 
 
 
 
 


MSG SPINCO, INC.
(To be renamed The Madison Square Garden Company)
 
 
 
 

By: /s/ David O’Connor                                   
 
   Name: David O’Connor
 
   Title: President & Chief Executive Officer

    


[Signature Page to Equity Administration Agreement]


SC1:3907093.2